DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove (claims 6 and 7) and the threaded orifice(s) (claims 12 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is not in one paragraph, it is longer than 150 words and it includes legal phraseology. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Page 2, line 25 includes the passage “The present invention is defined in the first, ninth and fifteenth independent claims.” It is noted that claim 15 is not an independent claim.  
Appropriate correction is required.

The use of the term Teflon, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 4 is objected to because of the following informalities:  It is believed that “mean” should be “means.”  Appropriate correction is required. 
Claim 9 is objected to because of the following informalities:  It is believed that “on” as recited in line 17 should be “one.”
Claim 13 is objected to because of the following informalities:  It is believed that “mean” should be “means.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the fuel tank”, “the vehicle or source tank”, “the nozzle”, “the disconnection operation”, “said residual gas” and “the hole" in lines 5, 5, 6, 7, 10, and 14, respectively.  There are insufficient antecedent bases for these limitations in the claim. Dependent claims 2-8 inherit the same infirmity/infirmities and are rejected for the same reason(s) listed above.  
Claim 3 recites the limitation "the inlet” and “the ends” line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 includes the passage “as a mean to let the entrance of one from the ends of the gas return pipe, in the upper part of the bayonet.” It is not understood what applicant is attempting to describe and claim. 
Claim 5 recites the limitation "the opposite end” in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites the limitation "the lower base” in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitations "the safety coupling mechanism” and “the corresponding groove” in line 3.  There are insufficient antecedent bases for these limitations in the claim. 
Claim 9 recites the limitations "the outer body”, the lower part”, “the working position”, “the receptacle”, “the gas”, “the disconnection operation”, “said residual gas”, “the hole” and “the second orifice” in lines 4, 5, 8, 8, 12, 13, 17 and 17-18, respectively..  There are insufficient antecedent bases for these limitations in the claim. Dependent claims 10-15 inherit the same infirmity/infirmities and are rejected for the same reason(s) listed above.  
Claim 9 includes recitations of “LNG receptacle”, “a fuel tank receptacle”, the receptacle” and “the receptacle of the fuel tank.” It is not clear if there are different receptacles or if there is only one receptacle. If there is only one receptacle, it should be referred to in a consistent manner. 
Claim 9 includes the passage “the gas return pipe that is coupled from on end in the hole and passes through the second orifice.” It is not understood what applicant is attempting to describe and claim. 
Claim 14 recites the limitations "the opposite end”, the entrance” and “the tank” in lines 2, 3 and 3, respectively.  There are insufficient antecedent bases for these limitations in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10,343,891 (Murugo; US equivalent to EP 16183947, provided to the Office by Applicant in an IDS) in view of U.S. Patent No. 2,359,648 (Jones).  
Re. claims 1, 9 and 11: Insofar as the claim is understood, Murugo discloses a gas fuelling nozzle (10), forming part of a LNG dispensing apparatus, said nozzle incorporating a quarter-turn bayonet (13, figure 12) which is formed by an upper part, a central part and a base, which in working position are introduced in a female socket base (20, figures 8, 9) assembly or receptacle forming part of the fuel tank of the vehicle or source tank (21, figures 8, 9),
Although Murugo discloses “airtight seals” (page 2, line 10 of the instant application), apparently Murugo does not particularly disclose an anti-leak device 
 wherein said the anti-leak device includes means of recovery of gas existing between the nozzle and the receptacle in the disconnection operation of the nozzle from the receptacle of the fuel tank, wherein the means of recovery of the residual gas  comprises: an orifice disposed in an upper part of a quarter turn bayonet, wherein a gas return pipe is coupled; a second orifice disposed in a central body of the nozzle; a gas return pipe that is coupled from one end in the hole and passes through the second orifice; and a seal disposed in the base of the bayonet or in the receptacle.  
	Jones teaches an anti-leak device that includes a means of recovery of gas existing between a nozzle (89) and a receptacle (91) in a disconnection operation of the nozzle from the receptacle of a fuel tank (28), wherein the means of recovery of the residual gas comprises an orifice (at 100) in an upper part of a quarter-turn bayonet (106b), wherein a gas return pipe (87) is coupled; 
a second orifice (defined by the band that connects the gas return pipe (87) to the first orifice (100)) disposed in a central body of the nozzle; a gas return pipe (87) that is coupled from one end in the hole (100) and passes through the second orifice; and 
a seal (105) disposed in the base of the bayonet (106b) or in the receptacle (91). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the nozzle of Murugo to include the gas return pipe and seal of Jones. One would have been motivated to make this modification in order to reduce extraneous gas in Murugo’s nozzle, and thus reduce fire hazards associated therewith (Jones, page 1, column 1, lines 39-41).  


Re. claims 2 and 10: Murugo as modified by Jones discloses wherein one or more holes are arranged in the upper part of the quarter-turn bayonet (Jones, (106b).  

Re. claims 3 and 12: Murugo as modified by Jones discloses wherein a connector (Jones, 100) is received in the orifice (Jones, at block 89) and in its upper end, as a means to make airtight the inlet of one of the ends of the gas return pipe (Jones, 87), in the upper part of the bayonet (Jones, 106b). The above combination does not specifically disclose a threaded connection between the connector and the orifice. However, the existing connection between the connector (Jones 100) and the block (Jones, 89) is conventional and the functional equivalent of a threaded connection. Therefore, the use of a threaded connection appears to have been a matter of design choice. 

Re. claims 4 and 13: Murugo as modified by Jones discloses wherein in the holes and at its upper end respective connectors (Jones, in block 89) are fixedly secured therein (Jones, page 1, column 2 lines 39-41 and page 3, column 1, lines 35-38) as a mean[s] to let the entrance of one from the ends of the gas return pipe (Jones, 87), in the upper part of the bayonet (106b). 
The above combination does not specifically disclose a threaded connection between the connector and the orifice. However, the existing connection between the connector (Jones 100) and the block (Jones, 89) is conventional and the functional equivalent of a threaded connection. Therefore, the use of a threaded connection appears to have been a matter of design choice.  

Re. claims 5 and 14: Murugo as modified by Jones discloses wherein the opposite end of the gas return pipe (Jones 87) incorporates a check valve (Jones, at 93) in an inlet to the tank (Jones, 11).  

Re. claim 6: Murugo as modified by Jones discloses wherein the seal (Jones, 105) is incorporated in a groove (106a) of the quarter turn bayonet.  

Re. claim 7: Murugo as modified by Jones discloses wherein the seal (Jones 105) fits on the receptacle (Jones, 91) of the safety coupling mechanism by means of a corresponding groove (Jones 106a).  

Re. claim 8: Murugo as modified by Jones discloses a seal (Jones, 105), but the combination does not specifically disclose wherein the seal is made of Teflon®. It would have been obvious at the time of the invention to a person having ordinary skill in the art to provide the above combination with a seal formed from polytetrafluoroethylene (PTFE) material, as the use of PTFE as sealing material is old and well known to the art.  

Re. claim 15: Murugo as modified by Jones discloses a receptacle (Jones, 91) mountable in a fuel tank (Jones, 11) of a vehicle (Jones, 10), said receptacle being provided with a seal (Jones, 105).  

Conclusion
The prior art made of record and currently not relied upon is considered pertinent to applicant's disclosure. 
1.) U.S. Patent No. 2,680,030 (Hoelzer), which discloses a nozzle. 
2.) U.S. Patent No. 3,472,482 (Gardner), which discloses a fueling nozzle. 
3.) U.S. Patent No. 3,807,465 (Ginsburgh et al.), which discloses a vapor recovery system. 
4.) U.S. Patent No. 3,863,688 (Millar et al.), which discloses a top loading nozzle.
6.) U.S. Patent No. 5,571,249 (Boylen), which discloses a fluid collection device. 
7.) U.S. Patent No. 5,651,400 (Corts et al.), which discloses a filling system. 
8.) U.S. Patent No. 5,765,602 (Sutton et al.), which discloses a transfer apparatus. 
9.) U.S. Patent No. 6,945,477 (Lambert et al.), which discloses a coupling device. 
10.) U.S. Patent No. 8,033,305 (Weh et al.), which discloses a coupling apparatus. 
11.) U.S. Patent Application Publication No. 2016/0356423 (Oldham et al.), which discloses a transfer system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753